ACCEPTED
                                                                                                   04-14-00709-CR
                                                                                        FOURTH COURT OF APPEALS
                                                                                             SAN ANTONIO, TEXAS
                                                                                              4/2/2015 10:38:51 AM
                                                                                                     KEITH HOTTLE
                                                                                                            CLERK

                                       Nos. 04-14-00709-CR

STATE OF TEXAS                                    §          IN THE COURT OF APPEALS
                                                                             FILED IN
                                                                      4th COURT OF APPEALS
VS.                                               §                    SAN ANTONIO,
                                                             FOURTH JUDICIAL           TEXAS
                                                                                DISTRICT
                                                                      4/2/2015 10:38:51 AM
FRANCISCO JAVIER GONZALEZ                         §          BEXAR COUNTY,
                                                                        KEITHTEXAS
                                                                               E. HOTTLE
                                                                              Clerk
                           MOTION FOR EXTENSION OF TIME
                              TO FILE OPENING BRIEF

From the 399th District Court of Bexar County, Texas
Trial Court No. 2011-CR-9697
Hon. Ray J. Olivarri, Judge Presiding

       In accordance with Tex. R. App. P. 10.5(b), the undersigned submits the following:

       Appellant’s brief is due to be filed on Monday, the 6th of April, 2015. The undersigned

requests additional time to prepare and file Appellant’s opening brief.    Counsel has recently

received the trial court’s findings of fact and conclusions of law, tendered to counsel on March

31, 2015. Counsel has been working on Appellant’s brief but needs time to incorporate the

court’s ruling and amend his arguments. Counsel has also been preparing two writs of habeas

corpus, one in Bexar County and one in Dallas County, which have forced counsel to divert his

attention from this appeal.   Counsel requests an extension of twenty-one (21) days, to and

including Monday, April 27, 2015. This is Appellant’s third request for an extension.

       Appellant has spoken with the Bexar County District Attorney’s Office regarding

this motion and, per Chief Appellate Prosecutor RicoValdez, they are not opposed to

granting this request for an extension of time.

       WHEREFORE, PREMISES CONSIDERED, Appellant respectfully requests that this

Court grant the requested extension.
      Respectfully submitted,

      Robert A. Jimenez
      De Mott, McChesney, Curtright & Armendariz, LLC.
      800 Dolorosa Street, Suite 100
      San Antonio, Texas 78207
      210/354-1844
      210/212-2116 - fax

By:   /s/ Robert A. Jimenez
      SBN: 24059125
                                CERTIFICATE OF SERVICE

       I hereby certify that on this the 24th day of April, 2015 a copy of the foregoing “Motion

for Extension of Time to File Appellant’s Opening Brief” has been electronically filed with this

Court, and will be served to the Bexar County District Attorney’s Office on April 2, 2015.

                                            /s/ ROBERT A. JIMENEZ